                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


DAVID J. SZYMANSKI,                                  2:19-cv-11008

                  Plaintiff,
      v.                                     HON. TERRENCE G. BERG

WARREN EVANS and COUNTY                              JUDGMENT
OF WAYNE,

                  Defendants.


     The case came before the Court on a motion to dismiss Plaintiff

David Szymanski’s Complaint filed by Defendants Warren Evans and the

County of Wayne. After carefully considering the pleadings and the

parties’ briefing, viewing the facts in the light most favorable to Plaintiff,

the Court concluded that Plaintiff has failed to state a claim upon which

relief could be granted. The Court accordingly granted Defendants’

motion to dismiss.

     Plaintiff David Szymanski’s Complaint will accordingly be

DISMISSED WITHOUT PREJUDICE.

     Dated at Detroit, Michigan: March 10, 2020

                                          DAVID J. WEAVER
                                          CLERK OF THE COURT

                                          s/A. Chubb
                                          Case Manager and Deputy Clerk

                                      1
APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE




                        Certificate of Service

      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on March 10, 2020.

                            s/A. Chubb
                            Case Manager




                                  2
